
	

114 HR 4218 IH: To suspend the admission to the United States of refugees, and for other purposes.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4218
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mrs. Blackburn (for herself, Mr. Smith of Texas, Mr. Barletta, and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To suspend the admission to the United States of refugees, and for other purposes.
	
	
 1.Suspension of the admission of refugeesBeginning on the date of the enactment of this Act, no agency or instrumentality of the Federal Government may use any Federal funds, fees, or resources to admit an alien to the United States as a refugee under section 207, or to provide assistance under section 412 of the Immigration and Nationality Act (8 U.S.C. 1157, 1522) to an alien admitted under such section 207 prior to the date of the enactment of this Act, until each of the following occur:
 (1)A joint resolution is enacted into law approving the most recent number determined by the President under subsection (a) of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157(a)).
 (2)The Director of the Congressional Budget Office submits to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report which includes the following:
 (A)The cost, for the previous year, of providing assistance under section 412 of the Immigration and Nationality Act (8 U.S.C. 1522).
 (B)The cost, for the previous year, of providing Federal public benefits (as such term is defined in section 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(c))) to aliens lawfully admitted for permanent residence pursuant to section 209 of the Immigration and Nationality Act (8 U.S.C. 1159).
 (C)An estimate of the cost of providing Federal public benefits to an alien lawfully admitted for permanent residence pursuant to section 209 of the Immigration and Nationality Act (8 U.S.C. 1159) for the duration of that alien’s life.
 (3)The Secretary of Homeland Security submits to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report which includes, for the period beginning on January 1, 2001, and ending on the date of the enactment of this Act, with regard to aliens who were admitted to the United States as refugees under section 207 or granted asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1157, 1158), the following:
 (A)The number of such aliens who were subsequently identified as having engaged in terrorist activity (as such term is defined in section 212(a)(3)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv))).
 (B)The number of children of such aliens who have engaged in terrorist activity. (C)The number of such aliens who were subsequently arrested for or convicted of any criminal offense in the United States.
 (D)The number of such aliens who subsequently adjusted their status under section 209 of the Immigration and Nationality Act (8 U.S.C. 1159) and received a waiver under subsection (c) of that section.
 (E)The number of such aliens who were subsequently removed from the United States for any reason. (4)The President submits to Congress a report which includes the following:
 (A)The cost, for the year prior to the date of the enactment of this Act, of admitting aliens to the United States as refugees under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 (B)Recommendations for spending cuts which may be made to other Federal programs in order to offset the cost determined under subparagraph (A).
				
